                                Case 1:19-cv-10205-OTW Document 55 Filed 04/19/21 Page 1 of 1
                                                                                                                                    OGLETREE, DEAKINS, NASH,
                                                                                                                                      SMOAK & STEWART, P.C.
                                                                                                                                                Attorneys At Law
                                                                                                                                          599 Lexington Avenue, 17th Floor
                                                                                                                                                     New York, NY 10022
                                                                                                                                                 Telephone: 212.492.2500
             MEMO ENDORSED                                                                                                                        Facsimile: 212.492.2501
                                                                                                                                                 www.ogletreedeakins.com
                                                                                                                    The Court will hold a pretrial conference on Friday,
                 Joseph B. Cartafalsa
                 212.492.2081                                                                                       April 23, 2021 at 2:30 pm. The dial in information is
                 joseph.cartafalsa@ogletree.com                                                                     (866) 390-1828, access code 1582687.
                                                                                       April 16, 2021
                                                                                                                    The parties’ proposed Joint Pretrial Order due April
                 Via ECF                                                                                            21, 2021 shall address which witnesses are expected
                 Hon. Ona T. Wang                                                                                   to testify in person and which are expected to testify
                 United States District Court                                                                       remotely (i.e., via video, affidavit, or deposition
                 Southern District of New York                                                                      testimony).
                 500 Pearl Street
                 New York, NY 10007                                                                                 SO ORDERED.

                             Re: Shove v. Intelligrated Systems, Inc., et al.
                                 Case No. 19-cv-10205 (MKV)(OTW)              __________________
                                                                              Ona. T. Wang 4/19/21
                 Dear Judge Wang:
                                                                              U.S.M.J.
                         This firm represents the Defendants in the above action, and we write with the consent of
                 Plaintiff.
                          Shortly prior to the assignment of this matter to Your Honor, Defendants, with Plaintiff’s
                 consent, had requested a brief adjournment of the trial date due to unavailability of key
                 witnesses. [See ECF Docket Nos. 47, 48 and 49.] Judge Vyskocil did not directly address the
                 motion, but ordered a Pre-Trial Conference for April 15, 2021. As the parties had consented to
                 trial before Your Honor, Judge Vyskocil adjourned the Pre-Trial Conference.
                         Defendants’ therefore respectfully request that Your Honor consider a brief adjournment
                 of the trial date to a date convenient for the Court. Upon consultation with Plaintiff’s, the parties
                 are unavailable: June 21 – July 6, August 16 – September 3, and September 15 – 17.
                 Additionally and alternatively, the parties are available for a Pre-Trial Conference at Your
                 Honor’s convenience.
                         The parties will submit the proposed Joint Pre-Trial Order on April 21, 2021, as
                 originally ordered. Other than the essentially identical request to Judge Vyskocil, this is
                 Defendants’ first request for an adjournment of the trial.
                                                                                                   Respectfully submitted,
                                                                                                   /s/ Joseph B. Cartafalsa
                                                                                                   Joseph B. Cartafalsa
                 JBC:bjr
                 cc: Counsel of record (via ECF)

                                                                                                                                                                       46816110.1



$WODQWD ɸ $XVWLQ ɸ %HUOLQ *HUPDQ\  ɸ %LUPLQJKDP ɸ %RVWRQ ɸ &KDUOHVWRQ ɸ &KDUORWWH ɸ &KLFDJR ɸ &OHYHODQG ɸ &ROXPELD ɸ 'DOODV ɸ 'HQYHU ɸ 'HWURLW 0HWUR ɸ *UHHQYLOOH
+RXVWRQ ɸ ,QGLDQDSROLV ɸ -DFNVRQ ɸ .DQVDV &LW\ ɸ /DV 9HJDV ɸ /RQGRQ (QJODQG  ɸ /RV $QJHOHV ɸ 0HPSKLV ɸ 0H[LFR &LW\ 0H[LFR  ɸ 0LDPL ɸ 0LOZDXNHH ɸ 0LQQHDSROLV
0RUULVWRZQ ɸ 1DVKYLOOH ɸ 1HZ 2UOHDQV ɸ 1HZ <RUN &LW\ ɸ 2NODKRPD &LW\ ɸ 2UDQJH &RXQW\ ɸ 3DULV )UDQFH  ɸ 3KLODGHOSKLD ɸ 3KRHQL[ ɸ 3LWWVEXUJK ɸ 3RUWODQG ɸ 5DOHLJK ɸ 5LFKPRQG
6W /RXLV ɸ 6W 7KRPDV ɸ 6DFUDPHQWR ɸ 6DQ $QWRQLR ɸ 6DQ 'LHJR ɸ 6DQ )UDQFLVFR ɸ 6HDWWOH ɸ 6WDPIRUG ɸ 7DPSD ɸ 7RURQWR &DQDGD  ɸ 7RUUDQFH ɸ 7XFVRQ ɸ :DVKLQJWRQ
